DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image controller configured to generate a composite image” in claim 1 and all dependents thereof, “detection processing unit configured to detect” in claim 1 and all dependents thereof, “composition processing unit configured to generate the composite image” in claim 1 and all dependents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
the “image controller” appears to correspond to the “control unit 6” which is disclosed as being a computer (paragraph [0057] of the published application)
the “detection processing unit” and the “composition processing unit” appear to correspond to a program stored in the storage of “control unit 6” ([0058]) for performing the steps of figure 14
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all dependent claims thereof, recites the limitations “an image controller configured to generate a composite image by superimposing a plurality of X-ray images generated based on a detection signal output from the X-ray detector,” followed by “a detection processing unit configured to detect both a marker for indicating a position of a predetermined target object to be indwelled in a body of the subject and a device to be placed in the body of the subject separately from the predetermined target object, in the generated X-ray image.” It is unclear if “the generated x-ray image” refers to the composite image generated by super imposing a plurality of x-ray images or if it refers to a single one of the plurality of x-ray images generated based on a detection signal output from the x-ray detector. Therefore, this limitation lacks proper antecedent basis in the claims.
Claim 2, and all dependent claims thereof, recites the limitation “wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers each detected in each of the plurality of X-ray images overlap with each other and the devices each detected in each of the plurality of X-ray images overlap with each other.” Claim 1, from which claim 2 depends, recites “a detection processing unit configured to detect both a marker for indicating a position of a predetermined target object to be indwelled in a body of the subject and a device to be placed in the body of the subject separately from the predetermined target object, in the generated X-ray image” and “a composition processing unit configured to generate the composite image by superimposing the plurality of X-ray images based on the marker and the device both detected by the detection processing unit.” That is, claim 1 sets forth detecting a marker and a device in the generated x-ray image – singular marker, singular device and singular x-ray image. The recitations of plural markers, devices detected from plural x-ray images lack proper antecedent basis in the claims because the quantities are inconsistent with those in the parent claim.
Claim 3, and all dependent claims thereof, recites “wherein the detection processing unit is configured to detect a position of the marker and a shape of the device, and wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers overlap with each other and the devices overlap with each other by deforming each of the plurality of X-ray images based on the detected position of the marker and the detected shape of the device.” Claim 1 sets forth detecting a singular marker and a singular device from a single x-ray image, claim 2 sets forth detecting a plurality of markers and a plurality of devices from a plurality of x-ray images, and claim 3 returns back to a singular marker and a singular device with a plurality of x-ray images. The quantity of each element changes in every dependent claim. It is unclear if the marker and the device of claim 3 refer to the marker and the device of claim 1 or one of the plurality of markers and one of the plurality of devices set forth in claim 2. Therefore, these limitations lack proper antecedent basis in the claims.
Claim 4, and all dependent claims thereof, recites “wherein the device is placed in the body of the subject integrally with the predetermined target object,” where claim 1 recites “a predetermined target object to be indwelled in a body of the subject and a device to be placed in the body of the subject separately from the predetermined target object.” It is unclear how the predetermined target object and the device can be both “placed in the body separately” and “placed in the body of the subject integrally.” For the purposes of further examination, the “predetermined target object” and “the device” will be interpreted to be two separate structural elements which are placed into the patient’s body together/connected to one another.
Claim 6 recites the limitation “the marker is provided at each of both ends of the stent to indicate the position of the stent, and wherein the detection processing unit is configured to detect the position of the marker positioned at both ends of the stent and detect the shape of the guidewire positioned between the position of the marker provided at one end of the stent and the position of the marker positioned at the other end of the stent.” It is unclear how a single marker can be positioned at both ends of the stent, and how there can be a region “between” a single marker placed at both ends of the stent. For the purposes of further examination, this claim will be interpreted to mean that there are two markers, where each of the two markers are placed at different ends of the stent. 
Claim 7, and all dependent claims thereof, recites the limitations “wherein the detection processing unit is configured to detect the position of the marker and the shape of the device” and “the markers overlap at a marker reference position acquired based on the positions of the plurality of markers each detected in each of the plurality of X-ray images and the devices overlap with a device reference shape acquired based on the shapes of the plurality of devices each detected in each of the plurality of X-ray images.” As above with respect to claims 1-3, this claim is setting forth both a single marker and a single device, and then referring to the plurality of markers and the plurality of devices. The quantities are inconsistent and it is unclear how many markers and devices are present and how they relate to the marker/device of claim 1. 
Claim 9 recites the limitations “generate the composite image by superimposing a predetermined number of successively generated X-ray images and display the composite image as a moving image” followed by “the plurality of generated composite images.” The limitation “the plurality of generated composite images” lacks proper antecedent basis in the claims. It is further unclear if “a predetermined number of successively generated x-ray images” is the same as or distinct from “a plurality of x-ray images” as set forth in claim 1.
Claim 10 recites “generating an X-ray image by detecting X-rays”, “the generated X-ray image”, and “superimposing the plurality of X-ray images.” The limitation “the plurality of x-ray images” lacks proper antecedent basis in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaillant et al. (US PG Pub. No. US 2017/0213343 A1, Jul. 27, 2017) (hereinafter “Vaillant”).
Regarding claim 1: Vaillant discloses an X-ray imaging apparatus comprising: an X-ray tube configured to irradiate a subject with X-rays (radiation source 22); an X-ray detector configured to detect the X-rays transmitted through the subject (detector 24); and an image controller configured to generate a composite image by superimposing a plurality of X-ray images generated based on a detection signal output from the X-ray detector (controller 26, [0025]), wherein the image controller includes: a detection processing unit configured to detect both a marker for indicating a position of a predetermined target object to be indwelled in a body of the subject and a device to be placed in the body of the subject separately from the predetermined target object, in the generated X-ray image ([0030]-[0031], [0046]-[0048]); and a composition processing unit configured to generate the composite image by superimposing the plurality of X-ray images based on the marker and the device both detected by the detection processing unit ([0044] - composite image).
Regarding claim 2: Vaillant discloses the X-ray imaging apparatus as recited in claim 1, wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers each detected in each of the plurality of X-ray images overlap with each other and the devices each detected in each of the plurality of X-ray images overlap with each other ([0026], [0032], [0044] - registration is the alignment of the features in the image such that a feature in one image "overlaps" the same feature in the second image, figures 4 and 5 show the alignment of the features in each image).
Regarding claim 3: Vaillant discloses the X-ray imaging apparatus as recited in claim 2, wherein the detection processing unit is configured to detect a position of the marker and a shape of the device, and wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers overlap with each other and the devices overlap with each other by deforming each of the plurality of X-ray images based on the detected position of the marker and the detected shape of the device ([0026], [0032], [0044] - registration is the alignment of the features in the image such that a feature in one image "overlaps" the same feature in the second image, figures 4 and 5 show the alignment of the features in each image, where one of the features is the shape of the guidewires 16/18, [0045], figure 7).
Regarding claim 4: Vaillant discloses the X-ray imaging apparatus as recited in claim 1, wherein the device is placed in the body of the subject integrally with the predetermined target object, and wherein the detection processing unit is configured to detect the marker and the device that changes in shape integrally with the predetermined target object in the body of the subject ([0052] - the stents are supported by the guidewire(s) and therefore "placed...integrally").
Regarding claim 5: Vaillant discloses the X-ray imaging apparatus as recited in claim 4, wherein the predetermined target object includes a stent to be indwelled in the body of the subject, wherein the device includes a guidewire used for indwelling the stent in the subject, wherein the detection processing unit is configured to detect a position of the marker for indicating a position of the stent and at least a part of a shape of the guidewire, and wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images based on a detected position of the marker and the at least a part of the shape of the detected guidewire ([0045]-[0046], figure 7).
Regarding claim 6: Vaillant discloses the X-ray imaging apparatus as recited in claim 5, wherein the marker is provided at each of both ends of the stent to indicate the position of the stent, and wherein the detection processing unit is configured to detect the position of the marker positioned at both ends of the stent and detect the shape of the guidewire positioned between the position of the marker provided at one end of the stent and the position of the marker positioned at the other end of the stent ([0045]-[0046], figure 7).
Regarding claim 7: Vaillant discloses the X-ray imaging apparatus as recited in claim 1, wherein the detection processing unit is configured to detect the position of the marker and the shape of the device, and wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers overlap at a marker reference position acquired based on the positions of the plurality of markers each detected in each of the plurality of X-ray images and the devices overlap with a device reference shape acquired based on the shapes of the plurality of devices each detected in each of the plurality of X-ray images ([0026], [0032], [0044] - registration is the alignment of the features in the image such that a feature in one image "overlaps" the same feature in the second image, figures 4 and 5 show the alignment of the features in each image, where one of the features is the shape of the guidewires 16/18, [0045]-[0046], figure 7).
Regarding claim 10: Vaillant discloses an X-ray image processing method comprising the steps of: generating an X-ray image by detecting X-rays that have transmitted through a subject ([0025]); detecting both a marker for indicating a position of a predetermined target object to be indwelled in a body of a subject and a device to be placed in the body of the subject separately from the predetermined target object, in the generated X-ray image ([0030]-[0031], [0046]-[0048]); and generating a composite image by superimposing the plurality of X-ray images based on the detected marker and the detected device ([0044] - composite image).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillant in view of Sato et al. (US PG Pub. No. US 2019/0015056 A1, Jan. 17, 2019) (hereinafter “Sato”).
Regarding claim 8: Vaillant teaches the X-ray imaging apparatus as recited in claim 7, wherein the composition processing unit is configured to generate the composite image by superimposing the plurality of X-ray images in such a manner that the markers each detected in each of the plurality of X-ray images overlap at the marker reference position and the devices each detected in each of the plurality of X-ray images overlap with the device reference shape ([0026], [0032], [0044] - registration is the alignment of the features in the image such that a feature in one image "overlaps" the same feature in the second image, figures 4 and 5 show the alignment of the features in each image, where one of the features is the shape of the guidewires 16/18, [0045]-[0046], figure 7).
Vaillant does not teach that the marker reference position is an average position of the markers and that the device reference shape is an average shape of the device.
Sato, in the same field of endeavor, teaches determining an average feature point location in a time series of images and comparing the location of each feature point to the average feature point location ([0070]-[0071]). Sato further teaches that using an average feature point reduces the error between frames (the feature points in each image converge to the average) due to cardiac motion ([0080]-[0081]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Vaillant by using the average position of the markers and average shape of the device as the reference position and the reference shape in view of the teachings of Sato that the use of an average reduces frame-to-frame error. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaillant in view of Hoornaert et al. (US PG Pub. No. US 2018/0247437 A1, Aug. 30, 2018) (hereinafter “Hoornaert”).
Regarding claim 9: Vaillant teaches the X-ray imaging apparatus as recited in claim 1, wherein the composition processing unit is configured to generate the composite image by superimposing successively generated X-ray images and display the composite image as a moving image by successively displaying the plurality of generated composite images ([0026] - video is a moving image or “successively displaying” a plurality of generated composite images).
Vaillant does not teach using a predetermined number of x-ray images to generate the composite image.
Hoornaert, in the same field of endeavor, teaches that a composite image can be generated from either a predetermined number of x-ray images ([0082] - a fixed acquisition time with a known frame rate would result in a "predetermined number" of images) or a differing number of images acquired at different frame rates ([0082]). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of invention to use a predetermined number of x-ray images as taught by Hoornaert in order to provide a consistent composite image video, because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (which, as taught by Hoornaert, includes either using a predetermined number of frames or a non-predetermined number of frames). If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense (KSR, 550 U.S. at 421, 82 USPQ2d at 139).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793